Citation Nr: 0006687	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-03 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to December 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
1995 and August 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The October 
1995 rating decision denied service connection for a right 
foot condition as being not well grounded, and in July 1996 
the veteran entered notice of disagreement with this 
decision.  In October 1996, the RO denied service connection 
for hypertension and a bilateral foot condition of flat feet.  


FINDINGS OF FACT

1.  The veteran had chronic labile hypertension during 
service. 

2.  Bilateral pes planus was noted at service entrance. 

3.  There is no competent medical evidence of record that the 
veteran's preexisting bilateral pes planus increased in 
severity during service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.102 (1999).

2.  The veteran's claim of entitlement to service connection 
for pes planus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  With respect to whether service 
connection is warranted based on aggravation, the law 
provides that there must in fact be an increase in a 
preexisting disability during service before a finding of 
aggravation can be made.  38 U.S.C.A. § 1153.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 307 
(1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. 488 (1997).   That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.


I. Hypertension

The veteran contends that she currently has hypertension 
which began in service.  She specifically contends that she 
was treated for high blood pressure in service, as reflected 
by her service medical records, which show diagnosis and 
treatment for hypertension, and that she has continuously 
been receiving treatment for hypertension since service.  She 
contends that, although her service separation examination 
indicated normal blood pressure, her blood pressure "waxed 
and waned" during service.  At the personal hearing in March 
1998, the veteran contended that treatment for high blood 
pressure after service had been continuous, but this meant at 
times "incidental" treatment and "inconsistent" treatment. 

The evidence of record reflects that at the service entrance 
examination the veteran's systolic/diastolic blood pressure 
readings were 114/76.  Blood pressure readings of over 90 
diastolic pressure during service include: 140/90, 150/92, 
130/90, and 140/96 in June 1981, with referral for 5 day 
testing; 130/94 in September 1981 associated with asthma; 
128/90 in May 1982; 148/100 in June 1982, with a recommended 
change of medication; 134/90 and 120/90 in July 1982; 140/90 
in August 1984; 140/96 in October 1984; 144/90 and 130/90 in 
March 1985, with random blood pressure checks recommended; 
148/100 in December 1995, with 5 day check recommended; 
150/100 in February 1986; and 132/90 in December 1986, 
assessed as labile hypertension.  A 5 day blood pressure 
check ranging from diastolic pressures of 70 to 100 revealed 
moderately elevated blood pressure, assessed as hypertension.  
The veteran was seen a few days later for follow up 
appointment, which noted that the veteran was overweight, 
diagnosed hypertension, and prescribed medication.  An 
undated summary of care form, which contained an unrelated 
entry as late as March 1996, listed labile hypertension as a 
chronic illness.  A consultation in September 1986 included a 
review of service medical records which were stated to 
reflect normal blood pressure readings with occasional mild 
diastolic elevation to 90-95, with increase and return to 
normal.  The diagnosis was labile hypertension not requiring 
medication at that time, and that weight control and physical 
conditioning should keep blood pressure under control, as 
well as other diagnoses of exertional reactive airway disease 
and questionable thyroid dysfunction. 

At the service separation examination in April 1986, the 
veteran reported that she had and/or had experienced high or 
low blood pressure.  The examiner noted that the history 
included high blood pressure readings in December 1985 and 
March 1986, but that 5 day blood pressure checks in 1985 and 
1986 showed the blood pressure to be within normal limits.  
At this service separation examination, the veteran's blood 
pressure readings were 122/76, clinically evaluated as 
normal. 

Private treatment records from Mt. Sinai Medical Center dated 
from 1987 to 1992 reflect high blood pressure on one occasion 
in January 1989.  Private medical records also reflect 
elevated blood pressure readings in 1993 and diagnosis and 
treatment for hypertension in 1994.  VA outpatient treatment 
records in 1995 and 1996 reflect diagnosis and treatment for 
hypertension.  

At a VA compensation examination in September 1996, the 
veteran reported a history of high blood pressure diagnosed 
10 years prior.  The resulting diagnosis was hypertension 
which was not controlled with the present medication.  On the 
written history submitted by the veteran, she reported that 
she had been treated for recurring high blood pressure from 
May 1995. 

At a personal hearing in March 1998, the veteran testified as 
follows: she did not have high blood pressure prior to 
service; she was treated one year after service for high 
blood pressure, and received other "incidental" treatment 
prior to VA treatment in 1976; she had been receiving 
treatment and medications at VA for the previous couple of 
years, and had been on medication for two years; and that 
treatment since service for hypertension had not been 
consistent due to lack of funds and lack of knowledge that 
she could have been treated at VA.  

The evidence against the veteran's claim demonstrates that in 
service the veteran's high blood pressure was described as 
occasional, soon returned to normal, was noted to be 
associated with another disorder or overweight, and blood 
pressure was recorded as normal at service separation.  The 
evidence in support of the veteran's claim shows that high 
blood pressure readings (hypertension defined as diastolic 
pressure of 90 or more) were recorded on at least a dozen 
separate occasions over several years, and the veteran was 
actually diagnosed on several occasions in service as having 
labile hypertension.  After a review of the evidence, the 
Board finds that the evidence of record is sufficient to 
place in equipoise the determination of whether the veteran's 
elevated blood pressure readings and diagnoses of labile 
hypertension in service demonstrate "chronic" disability of 
hypertension in service.

Therefore, resolving reasonable doubt in the veteran's favor, 
the Board finds that the evidence establishes that 
hypertension was chronic in service, and that service 
connection is warranted for hypertension.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. § 3.303, 3.102.  The Board does not 
reach the question of whether the veteran's reported post-
service symptomatology, without evidence of continuous post-
service medical treatment until years after service, 
establishes continuity of post-service symptomatology; a 
showing of continuity of symptoms after discharge was not 
required to support this veteran's claim because chronicity 
of hypertension in service has been established.  38 C.F.R. § 
3.303(b).  

II. Bilateral Pes Planus

The veteran contends that her preexisting asymptomatic 
bilateral pes planus was aggravated by marching and parading 
during service.  She also reports that she had bilateral foot 
pain and symptomatology within a year of service separation 
which had been continuous since then, and that since 1996 she 
has undergone extensive treatments at VA for complaints of 
foot problems.  

Service medical records reflect that at service entrance the 
veteran was noted to have asymptomatic pes planus.  In August 
and September 1993, the veteran was seen for painful right 
heel, diagnosed as periostitis.  At an in-service examination 
in December 1984, the veteran's feet were clinically 
evaluated as normal.  At the service separation examination 
in April 1986, the veteran reported a history of foot 
problems and painful or swollen joints.  The examiner 
recorded the history as severe pain of the right foot, of 
unknown etiology, in 1983, which required the wearing of a 
cast for 2 weeks, and painful right foot, secondary to a 
callous between the 4th and 5th metatarsal, in February 1985, 
which was treated with over-the-counter medications.  

A podiatry note in March 1987 reflects that a bilateral 
orthoplasty and orthotic devices were recommented for 
calluses, or corns, on the 5th toes and in between the 4th and 
5th toes.  The veteran was found on examination, among other 
things, to have diffuse calluses and flat feet bilaterally, 
with nonpainful good ranges of motion. 

At a VA compensation examination in August 1995, the veteran 
reported a right foot problem she developed in service, 
thought to be a muscle strain, but no right foot injury in 
service, with subsequent occasional aching and soreness in 
the right foot.  She reported no recurrence of symptoms, but 
complained of bilateral swelling.  Physical examination 
revealed ambulation without difficulty, no swelling, 
deformity, or tenderness of the right foot, with excellent 
full range of motion in the toes, foot, and ankle with no 
swelling, deformity, instability, or callosities, and no 
other foot deformity identified.  X-rays revealed no 
significant bone or joint abnormality in the right foot.  The 
diagnosis was right foot strain. 

VA outpatient treatment records reflect treatment for foot 
pain since 1996.  In May 1996, the veteran reported a history 
of bilateral foot pain worsening for "several years."  The 
diagnostic impressions included painful feet.  In July 1996, 
the veteran reported a more than one year history of foot 
pain, with no trauma.  Both feet had mild tenderness to 
palpation, and the diagnosis was plantar fasciitis.  

At a VA compensation examination in September 1996, the 
veteran reported bilateral foot problems of pain, soreness, 
and tenderness since 1982 when she was diagnosed with having 
bilateral pes planus, but that she had received treatment for 
this only since May 1995.  Examination revealed bilateral pes 
planus with no other foot deformity or plantar or callous or 
corn or other deformities.  

At a personal hearing in March 1998, the veteran testified as 
follows: she had no problems with her feet prior to service 
and had no knowledge of flat feet prior to examination at 
service entrance; in service she experienced cramping and 
terrible pains and occasional burning in the soles of her 
feet with marching and parading; she thought she aggravated 
the condition in service; within one year after service she 
experienced cramping and pain with wearing shoes, and painful 
walking; the symptoms had been continuous since then; and she 
still had foot problems and was being treated by VA. 

In this case, the medical evidence of record does not show 
that the veteran's preexisting pes planus underwent any 
permanent increase in disability during service.  The service 
medical evidence is entirely negative for complaints, 
findings, or treatment for symptoms associated with the 
veteran's preexisting pes planus, and examinations in 1984 
and at service separation specifically found no abnormalities 
of the feet.  Although right foot periostitis occurred during 
service, there is no competent medical evidence of record 
that the veteran currently has a right foot disability of 
periostitis.  The evidence demonstrates that this condition 
was treated and resolved, as reflected by the veteran's own 
reporting at the August 1995 VA examination. Moreover, there 
is no competent medical evidence of record that periostitis 
is related to the veteran's pes planus.  

The Board notes the veteran's personal hearing testimony to 
the effect that her feet were asymptomatic prior to service, 
that in service she experienced bilateral foot cramping, 
pain, and occasional burning in the soles of her feet 
following marching and parading, and she believed that this 
constituted "aggravation" of her preexisting bilateral pes 
planus.  However, there is no evidence, including her own 
testimony, of injury or trauma to the feet in service 
(assumed to be credible for the purpose of determining 
whether she has presented a well-grounded claim), and her 
current reporting of having experienced bilateral foot pain 
in service does not demonstrate permanent increase in the 
underlying bilateral pes planus.  See Beverly v. Brown, 
9 Vet. App. 402, 405 (1996) (experience of periodic pain and 
stiffness in service was not evidence that the preexisting 
disability persistently worsened in service).  Thus, there is 
no medical evidence showing any permanent increase in 
severity of the veteran's preexisting pes planus during 
service.  Even symptomatology in service is not sufficient to 
show that the underlying condition, as contrasted to the 
symptoms, worsened.  Hunt, 1 Vet. App. at 296.  As such, 
aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1999); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (the presumption of aggravation created by 38 
C.F.R. § 3.306 applies only if there is an increase in 
severity during service).

Even accepting the veteran's statements regarding bilateral 
foot symptomatology as true, she cannot meet the initial 
burden under 38 U.S.C.A. § 5107(a) of showing that her 
preexisting pes planus underwent any increase in disability 
during service by simply presenting her own opinion as to 
medical causation, that is, to relate her current symptoms to 
service.  There is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
There is no competent medical evidence of record to relate 
the veteran's currently diagnosed pes planus, for which the 
clinical records show treatment beginning in 1995 and a 
history dating only to a post-service period in 1987 (even 
assuming the credibility of the veteran's current testimony), 
to her assertion of increased bilateral foot symptomatology 
in service.  The August 1995 VA examination report noted the 
veteran's currently reported symptomatology of occasional 
bilateral swelling of the feet, but did not indicate that 
this increased in severity during service.  Likewise, the 
September 1996 VA examination diagnosed bilateral pes planus, 
but did not indicate that this increased in severity during 
service.  For these reasons, the Board must find that the 
veteran has not presented a well-grounded claim of 
entitlement to service connection for bilateral pes planus.  
38 U.S.C.A. § 5107(a). 

The Board notes the veteran's request for a VA examination 
with an etiology opinion regarding her bilateral foot pain.  
However, as the veteran has not presented a well-grounded 
claim, the duty to assist the veteran, to include an 
additional VA compensation examination or medical opinion, 
does not arise.  Epps v. Gober, 126 F.3d 1464 (1997).  The 
Court has held that the VA Secretary cannot undertake to 
assist a veteran in developing facts pertinent to his or her 
claim until a well-grounded claim has been submitted.  Morton 
v. West, 12 Vet. App. 477 (1999) (per curiam).  


ORDER

Service connection for hypertension is granted. 

The veteran's claim of entitlement to service connection for 
bilateral pes planus, being not well grounded, is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

